Citation Nr: 0311662	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of  service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for traumatic arthritis 
of the low back.

3.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision that, among 
other things, denied a claim of entitlement to service 
connection for traumatic arthritis of the low back.  The 
veteran testified at a hearing at the RO in September 1997.  
The Board remanded the issue for additional development in 
February 2001.

This matter is also before the Board on appeal from a 
November 2002 rating decision by the RO that denied a claim 
of entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.  The veteran was 
notified of the action by a letter in December 2002.

Finally, this matter is before the Board on appeal from a 
January 2003 rating decision by the RO that denied an 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a left eye 
injury, including loss of visual acuity.  In this regard, it 
should be noted that the RO had previously denied a claim of 
service connection for residuals of a left eye injury in May 
1983 and later confirmed that denial in September 1988.  
Thereafter, the record shows that the claim of service 
connection for a laceration scar above the left eye was 
developed for appellate review, which the Board granted in 
February 2001.  Given the procedural history of the case, the 
Board finds that the current issue is one limited to that of 
residuals of injury affecting the left eye itself.

(The application to reopen a claim of service connection for 
residuals of a left eye injury is granted by the decision set 
out below.  The underlying question of service connection for 
residuals of a left eye injury, and the claims of entitlement 
to service connection for peripheral neuropathy due to 
herbicide exposure and traumatic arthritis of the low back 
will be addressed in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  By rating action in September 1988, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a left eye 
injury.  The veteran was notified of the denial by letter 
that same month, but did not initiate an appeal.

2.  Certain new evidence received since the September 1988 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for residuals of a left eye injury.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of a left 
eye injury has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the evidence then of record, by rating action of May 
1983, the RO denied a claim of service connection for an 
injury to the left eye, left eyelid, and left face.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.118 (1982).

Thereafter, the veteran submitted two lay statements, dated 
in December 1977, from individuals who reported serving with 
the veteran in Vietnam.  Each statement recounts that each 
person saw the veteran's boat that was sunk by an enemy mine.  
Each individual indicated that the veteran was then taken to 
an Army hospital and when he returned a few days later, his 
head and eyes were swathed in bandages.

Based on the evidence of record, by rating action of 
September 1988, the RO denied the veteran's application to 
reopen.  The RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1988).

Thereafter, numerous VA treatment records were associated 
with the claims file.  In particular, a service department 
message prepared in November 1968 reflects that the veteran 
was wounded in action when his vessel struck a land mind 
during a routine cargo shuttle.  It was noted that the 
veteran had sustained a laceration above the left eye, 
possible shoulder dislocation, and lower back strain.  The 
veteran was treated and medi-vaced out of the area.  

The veteran filed an application to reopen the previously 
denied claim of service connection for residuals of a left 
eye injury in February 2001.  In conjunction with his claim 
to reopen, numerous VA treatment reports showing treatment 
for left eye problems and lay statements were associated with 
the claims files.  By rating action of January 2003, the RO 
denied the veteran's claim.  It is from the January 2003 
decision to deny such a claim that the present appeal arises.

As the September 1988 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.129, 19.192, the claim 
may now be reopened only if new and material evidence has 
been submitted since the disallowance in September 1988.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence received 
subsequent to the September 1988 RO denial and finds that new 
and material evidence has been submitted.  (The specified 
basis for the denial of service connection in September 1988 
was that the evidence of record did not show that the veteran 
had any residuals of an injury to the left eye in service).

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a January 
2000 VA examination report indicating that the veteran now 
has current diagnosis of a left eye disability.  That report 
shows that the veteran now suffers from early cataracts of 
both eyes, dermatochalasis of both eyes, dry eyes, and left 
upper lid/brow scar sustained from an injury in service.  

Additionally, new evidence includes a service department 
report prepared in November 1968 reflecting that the veteran 
was wounded in action when his vessel struck a land mind 
during a routine cargo shuttle.  It was noted that the 
veteran had sustained, among other things, a laceration above 
the left eye.  

The Board finds that the VA examination report as well as the 
November 1968 service department record constitute evidence 
that is new and material as defined by 38 C.F.R. § 3.156(a).  
In short, this evidence tends to support the veteran's claim 
in a manner different from the evidence previously of record, 
particularly with respect to a current diagnosis.  At the 
time of the RO's final decision in September 1988, the record 
did not contain evidence of any left eye problems or any 
injury pertaining to the left eye or its surrounding area.  
What is different about the newly received evidence is that 
it now includes evidence that the veteran sustained a 
laceration over the left eye and currently suffers from left 
eye problems, something that was not shown previously by the 
medical evidence.  Consequently, it may be said that the 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

This new law clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, it should be pointed out that the question of whether 
new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 
8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  Even the VCAA 
recognizes this.  38 U.S.C.A. § 5103A(f) (West 2002).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, a remand to have the RO address the new law in the 
context of this specific application to reopen is not 
necessary.  This is especially so because of the grant of the 
application to reopen.  Moreover, additional evidentiary 
development on the underlying question of service connection 
will be undertaken pursuant to the remand that follows this 
decision.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of service connection for 
residuals of a left eye injury is granted.


REMAND

Initially, the Board notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) (which authorized he Board to develop 
evidence on its own) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.  

In the instant case, evidence has been received subsequent to 
the RO's preparation of the January 2003 supplemental 
statement of the case (SSOC) or February 2003 statement of 
the case (SOC).  The veteran's representative indicated in an 
April 8, 2003 submission that the veteran desired to waive RO 
consideration of evidence submitted that date, but additional 
evidence was also submitted without a waiver of RO 
consideration.  A remand of the case is therefore required to 
comply with DAV.  See also 38 C.F.R. § 19.31 (appellant has 
the right to have that additional evidence reviewed by the RO 
in the first instance unless he waives such consideration in 
writing).  In addition, the Board notes that it is unclear 
whether the RO has provided the veteran with the notice to 
which he is entitled under 38 U.S.C.A. § 5103(a) and 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  See DAV, supra.  

There are additional reasons for remand, including the need 
to obtain medical records.  When the veteran filed his 
initial claim of service connection for an eye 


injury in December 1982, he noted that he had received 
treatment during service at a VA Hospital in Columbia, South 
Carolina and was seeking treatment at the VA Clinic in 
Greenville, South Carolina.  A review of the record reveals 
that these records have neither been requested nor associated 
with the claims file; yet, such records may be pertinent to 
the veteran's claims.

With respect to the issue of service connection for traumatic 
arthritis of the low back, despite acquiring a VA examination 
in September 1999, the Board finds that this VA examination 
is inadequate because the VA examiner did not provide a 
medical nexus opinion as to the medical probabilities that 
any currently diagnosed low back disability is related to 
military service.  While the examiner noted no evidence of 
back injury during the veteran's military service, it was 
specifically noted that the veteran had chronic low back pain 
secondary to osteoarthritis of the lumbosacral spine.  The 
examiner failed to indicate specifically whether the 
veteran's osteoarthritis could be attributed to his military 
service.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to the claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for traumatic arthritis of the 
low back.  Given the absence in the record of a medical nexus 
opinion, the Board finds that a remand is required to obtain 
one.  38 C.F.R. § 19.9 (2002).

Moreover, additional development is also required to address 
the issue of service connection for peripheral neuropathy due 
to herbicide exposure.  The record contains a March 2002 VA 
outpatient treatment record reflecting a diagnosis of 
peripheral neuropathy (Agent Orange Exposure); however, a VA 
examination should be conducted and a medical nexus opinion 
obtained to clarify whether the veteran has peripheral 
neuropathy as a result of herbicide exposure.  Given the 
absence in the record of such a medical nexus opinion, the 
Board finds that a remand is required to obtain one.  
38 C.F.R. § 19.9 (2002).



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the left eye, low back, or peripheral 
neuropathy.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran that have not 
been secured previously, specifically 
including any medical treatment records 
from the VA Medical Center in Columbia, 
South Carolina, and the VA Clinic in 
Greenville, South Carolina.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.



4.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for a VA orthopedic examination.  
Provide the examiner with the following 
instructions:

Please determine the nature and 
etiology of any currently diagnosed 
arthritis of the low back.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed low back arthritis 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that, 
during service in November 1968, the 
veteran received a laceration over 
the left eye, possible dislocation 
of the left shoulder, and lower back 
strain when his boat was struck by 
an enemy mine.  The examiner should 
also note the veteran's post-service 
February 1998 VA diagnosis of 
degenerative joint disease and 
September 1999 VA diagnosis of 
osteoarthritis of the lumbosacral 
spine.)  If the examiner provides an 
opinion that is contrary to one 
already of record, the examiner 
should point to specific findings 
and/or medical authority to explain 
why his or her opinion differs from 
the opinion(s) already of record.  
The claims files, along with all 
additional evidence obtained 
pursuant to the requests above, 
should be made available to the 
examiner for review.  



5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
diagnosed peripheral neuropathy.  Provide 
the examiner with the following 
instructions:

Please determine whether the veteran 
suffers from peripheral neuropathy.  
The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed peripheral neuropathy 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that it 
may be presumed that the veteran was 
exposed to herbicide agents while 
serving in Vietnam.  38 U.S.C.A. 
§ 1116(f) (West 2002).  The examiner 
should also note the veteran's post-
service March 2002 VA outpatient 
treatment record reflecting a 
diagnosis of peripheral neuropathy 
(Agent Orange Exposure).)  If the 
examiner provides an opinion that is 
contrary to one already of record, 
the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  The claims 
files, along with all additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner for 
review.  

6.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 


instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in January 2003 as well as the 
last SOC issued in February 2003.  
38 C.F.R. §§ 19.29, 19.31 (2002).  If the 
veteran does not appear for an 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


